Citation Nr: 9916728	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-05 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the reduction of the veteran's rating for 
encephalopathy with a seizure disorder and history of 
dementia, from 100 percent to 20 percent, was proper.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
February 1979.  This appeal to the Board of Veterans' Appeals 
(BVA or Board) arose from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  A notice of disagreement as to that 
decision was received in January 1998, a statement of the 
case was issued in February 1998, and a substantive appeal 
was received in April 1998.

In May 1999, the Board entered a decision that granted 
restoration of a 100 percent evaluation for service-connected 
encephalopathy with a seizure disorder and history of 
dementia, effective from April 1, 1998.  For the reasons 
explained below, that Board decision is vacated.  


ORDER TO VACATE

The veteran died on March [redacted] 1999, while he had an appeal 
pending before the Board.  However, on May 18, 1999, before 
learning of the veteran's death, the Board issued a decision 
on the veteran's appeal.  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  Therefore, the Board did not have jurisdiction 
over the appeal at the time it entered its decision.  
Accordingly, the Board's May 18, 1999, decision is hereby 
vacated.  See 38 C.F.R. § 20.904 (1998).




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

